ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Roosevelt Cunny, was convicted of distributing a controlled substance, cocaine, in violation of § 13A-12-211, Code of Alabama 1975. He was sentenced as a habitual felony offender to 10 years in prison, and his sentence was enhanced with an additional 5 years’ imprisonment under § 13A-12 250, Code of Alabama 1975. We remanded this cause to the Circuit Court for Jefferson County so that a new sentencing hearing could be held. Cunny v. State, 629 So.2d 693 (Ala.Cr.App.1993). While the cause was pending on remand the appellant filed a petition for a writ of certiorari with the Alabama Supreme Court. On June 25, 1993, the Alabama Supreme Court denied certiorari review without opinion. 629 So.2d 693 (1993).
The trial court has complied with our directions and has held a new sentencing hearing. The circuit court filed a return order with this court and this cause was resubmitted to this court on August 16,1993. At the hearing, the appellant admitted to one prior felony conviction. The appellant also stipulated that the sale of the controlled substance occurred within 3 miles of a school. The court sentenced the appellant as a habitual felon to 10 ye^rs in the penitentiary. The court further enhanced his sentence an additional 5 years pursuant to the schoolyard statute, § 13A-12-250, Code of Alabama 1975. The appellant’s conviction and sentence are now due to be affirmed.
AFFIRMED.
All the Judges concur.